Exhibit 10.28
 
Denny’s Corporation
Stock Option Award Agreement






Dear :
 
Congratulations! As a participant in the Denny’s stock option program, you have
been granted the right to purchase from Denny’s Corporation (the “Company”)
shares of its common stock, $.01 par value, pursuant to the provisions of the
Denny’s Corporation 2008 Omnibus Incentive Plan (“the Plan”) and to the terms
and conditions set forth in this Agreement.
 
Terms used in this Agreement that are defined in the Plan shall have the initial
letter of the word capitalized and shall have the meanings ascribed to them in
the Plan. If there is any inconsistency between the terms of this Agreement and
the terms of the Plan, the Plan’s terms shall supersede and replace the
conflicting terms of this Agreement.
 
The options granted to you under this Agreement are nonqualified stock options.
 
Overview of Your Stock Option


1. Number of Options Granted:
 
2. Date of Grant:                                                           
 
3. Exercise Price:                                                           
 
4. Option Term: The Options have been granted for a period of ten (10) years
from the Date of Grant (the “Option Term”).
 
5. Vesting and Exercise: Options do not provide you with any rights or interests
until they vest and become exercisable.  Unless vesting is accelerated in
accordance with the Plan or in the discretion of the Committee, the Options
shall vest as shown below:
 
Percentage of Option That Vests
Date on Which percentage of  Option Vests, Assuming You Remain Employed On The
Applicable Date



 33 1/3%    ________________________
 33 1/3%    ________________________
 33 1/3%    ________________________


6. How to Exercise: Generally, the Options hereby granted will be exercised
through a broker-assisted cashless exercise (as described below) by (1)
accessing Employee Stock Plans in your E*TRADE account at etrade.com; and/or (2)
calling E*TRADE’s Employee Stock Plans Customer Service at 1-800-838-0908.
 
If you wish to exercise options through a method other than through a
broker-assisted “cashless exercise” (i.e., a cash or stock purchase) you may do
so by (1) contacting E*TRADE at the telephone number or website address above;
or (2) contacting the Company’s Stock Option Coordinator (currently Kelly Land)
at 864-597-8671 and submitting a written notice (in the form provided by the
Company on the date of exercise)
 
 
1

--------------------------------------------------------------------------------

 
 
specifying the number of shares you then desire to purchase accompanied by full
payment in cash, shares of stock of the Company previously acquired by you
(which shares may be delivered by attestation or actual delivery of one or more
certificates), or any combination thereof, for the applicable Exercise Price,
plus any applicable tax withholding amount; provided, however, that if shares of
stock are used for this purpose, such shares must have been held by you for at
least such period of time, if any, as necessary to avoid the recognition of an
expense under generally accepted accounting principles as a result of the
exercise of the Options.  The fair market value of the surrendered shares of
stock as of the last trading day immediately prior to the exercise date shall be
used in valuing and shares used in payment of the Option Price or applicable tax
withholding amounts.
 
To the extent permitted under Regulation T of the Federal Reserve Board, and
subject to applicable securities laws and at the discretion of Compensation and
Incentives Committee, the Option may be exercised through a broker in a
so-called “cashless exercise” whereby the broker sells the Option shares and
delivers cash sales proceeds to the Company in payment of the exercise
price.  In such case, the date of exercise shall be deemed to be the date on
which notice of exercise is received by the Company and the exercise price shall
be delivered to the Company on the settlement date.
 
Notwithstanding the above, the Company has the authority and the right to deduct
or withhold an amount sufficient to satisfy federal, state, and local taxes
(including any FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of the exercise of the Option.  Such
withholding requirement may be satisfied, in whole or in part, at the election
of the Company, by withholding Option shares having a fair market value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes. As soon as practicable after receipt of such
written notification and payment and satisfaction of applicable tax withholding
requirements, the Company shall issue or transfer to you, when applicable, the
number of Shares with respect to which such Options shall be so exercised and
shall deliver to you either a certificate or certificates for such shares or
evidence of book entry of such Shares registered in your name.
 
7. Impact of Termination of Employment:  The vesting and term of your options
will change if you terminate employment during the Option Term, according to the
following table (but in no event shall the term of an Option be extended beyond
the original Option Term):
 
 
Employment Event
Impact of Termination
on Vesting
Exercise Period for Vested Options Following Termination (After Which the
Options Shall Lapse)
 
Leave of absence < 90 days
 
Continue vesting
 
No change
 
Death
 
Vest fully
 
1 year
 
Disability 1
 
Continue vesting until lapse
 
1 year
 
Retirement 2
 
Continue vesting until lapse
 
1 year
 
Voluntary resignation
 
Vesting stops
 
60 days

 
 
2

--------------------------------------------------------------------------------

 
 
 
Employment Event
Impact of Termination
on Vesting
 Exercise Period for Vested Options Following Termination (After Which the
Options Shall Lapse)
 
Involuntary termination other than for Cause3
 
Vesting stops
 
60 days
 
 
Involuntary termination for Cause3
 
 
Vesting stops
 
 
None.  Must exercise prior to termination
 
Involuntary termination within 24 months
of a Change in Control4
 
 
Vest fully
 
 
5 years



1 Disability means any physical or mental condition which would qualify a
Participant for a disability benefit under the long-term disability plan
maintained by the Company and applicable to that particular Participant.

 

2 Retirement means the voluntary termination of employment from the Company or
an Affiliate for any reason other than a leave of absence, death or disability
on or after attainment of the age of fifty-five.

 

3 Cause as a reason for a Participant’s termination of employment shall have the
meaning assigned such term in the employment agreement, if any, between such
Participant and the Company or an Affiliate, provided, however that if there is
no such employment agreement in which such term is defined, “Cause” shall mean
any of the following acts by the Participant, as determined by the Board: gross
neglect of duty, prolonged absence from duty without the consent of the Company,
intentionally engaging in any activity that is in conflict with or adverse to
the business or other interests of the Company, or
willful  misconduct,  misfeasance or malfeasance of duty which is reasonably
determined to be detrimental to the Company.

   
4 Please see the definition of Change in Control in the Plan.



          
8.  Restrictions on Transfer and Pledge:  No right or interest in the Options
may be pledged, encumbered, or hypothecated to or in favor of any party other
than the Company, or shall be subject to any lien, obligation, or liability to
any other party other than the Company.  The Options are not assignable or
transferable by you other than by will or the laws of descent and distribution
or pursuant to a domestic relations order that would satisfy Section
414(p)(1)(A) of the Code if such Section applied to an Option under the Plan;
provided, however, that the Committee may (but need not) permit other
transfers.  The Options may be exercised during your lifetime only by you or any
permitted transferee.  
 
9.  Beneficiary Designation:  You may, in the manner determined by the
Committee, designate a beneficiary to exercise your rights hereunder and to
receive any distribution with respect to the Options upon your death.  A
beneficiary, legal guardian, legal representative, or other person claiming any
rights hereunder is subject to all terms and conditions of this Agreement and
the Plan, and to any additional restrictions deemed necessary or appropriate by
the Committee.  If no beneficiary has been designated or survives you, the
Options may be exercised by the legal representative of your estate, and payment
shall be made to your estate.  Subject to the foregoing, a beneficiary
designation may be changed or revoked by you at any time provided the change or
revocation is filed with the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
10.  Limitation of Rights:  The Options do not confer to you any rights of a
shareholder of the Company unless and until Shares are in fact issued  in
connection with the exercise of the Options.  Nothing in this Agreement shall
interfere with or limit in any way the right of the Company to terminate your
service at any time, nor confer upon you any right to continue in the service of
the Company.
 
11.  Covenants: Without the prior written consent of the Company, which may be
granted or withheld in the Company’s sole and absolute discretion, during the
term of your employment with the Company, and for a period of twelve (12)
calendar months thereafter, you hereby agree that you shall not, directly or
indirectly:
 
a)   Disclosure of Information. Use, attempt to use, disclose, or otherwise make
known to any person (other than in the course of employment with the Company or
any Subsidiaries or Affiliate thereof) any knowledge or information of a
confidential or proprietary nature (including all unpublished matters) relating
to, without limitation, the business, strategy, plans, properties, accounting,
books and records, trade secrets, or memoranda of the Company or its Affiliates.
 
(b)  Solicitation. Whether for your own account or for the account of any other
Person, solicit, employ, or retain (or arrange to have any other Person to
solicit, employ, or retain) or otherwise participate in the employment or
retention of any individual who is or has been within one (1) year an employee
or consultant of the Company or any of its Subsidiaries.
 
12.  Requirements of Law: The granting of Options and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
 
13.  Restrictions on Issuance of Shares:  If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Options upon any Exchange or under any foreign, federal,
or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition to the exercise of the
Options, the Options may not be exercised in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.


14. Applicable Laws and Consent to Jurisdiction: The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the state of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation shall be conducted in the federal or
state courts of the state of Delaware, county of New Castle.
 
15.  Financial Statements:  The Company will provide to you annually a copy of
either its annual report to shareholders or its Annual Report on Form 10-K,
which shall include the Company’s audited financial statements for the Company’s
most recent fiscal year.
 
16.  Successors:  This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


17.  Plan Controls:  The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.
 
 
4

--------------------------------------------------------------------------------

 
 
18.  Severability:  If any one or more of the provision contained in the
Agreement is invalid, illegal or unenforceable, the other provision of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


19.   Notice:  Notices and communications under this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid.  Notices to the
Company must be addressed to:
 
Denny’s Corporation
203 East Main Street
Spartanburg, South Carolina 29319-0001
Attn: Secretary


or any other address designated by the Company in a written notice to you.
Notices to you will be directed to your address then currently on file with the
Company, or at any other address given by you in a written notice to the
Company.


Please refer any questions you may have regarding your stock options to the
Stock Option Coordinator (currently, Kelly Land) of the Legal Department at
(864/597-8671). Once again, congratulations on receipt of your stock option.


Sincerely,






Jill Van Pelt
Vice President, Human Resources
For Denny’s Corporation


Please acknowledge your agreement to participate in the Plan and this Agreement,
and to abide by all of the governing terms and provisions, by accepting the
following representation:


Agreement to Participate


By accepting this Agreement on-line with E*TRADE,  I acknowledge that I have
read the Plan, and that I fully understand all of my rights under the Plan, as
well as all of the terms and conditions which may limit my eligibility to
exercise this Option.








 
5

--------------------------------------------------------------------------------

 
 
 


 